Title: Appendix No. XLIII: From Noah Webster, Junior, 13 July 1797
From: Webster, Noah, Jr.
To: 


Having seen in a pamphlet published in Philadelphia entitled “The History of the United States No. 5.” a paragraph to the following Effect:
“During the late Canvass for the Election of a President, Webster in his Minerva, gave a Hint that Mr. Hamilton would be an adviseable Candidate. A person in this City who chanced to see this News-Paper, wrote immediately to a Correspondent in NewYork. The letter desired him to put himself in the way of Mr. Hamilton and inform him that, if Webster should in future print a single paragraph on the Head, the papers referred to were instantly to be laid before the World. The Message was delivered to Mr. Hamilton and the Minerva became silent.”
I declare that the Contents of the foregoing paragraph, as far as they relate to myself, are totally false. I never entertained an idea that Mr. Hamilton was a Candidate for the Presidency or VicePresidency at the late Election. I never uttered, wrote or published a Hint or Suggestion of the kind; nor did I ever receive from Mr. Hamilton or any other person either directly or indirectly, any Hint or Communication to discontinue any notice or Suggestions on that subject. I have examined the Minerva for several Months previous to the late Election, and I cannot find a Suggestion published in that paper, of Mr. Hamilton’s being a Candidate as aforesaid, either from any Correspondent or republished from any other paper; nor have I the least knowledge what the suggestions in the foregoing paragraph allude to.
My own idea uniformly was, that Mr. Adams and Mr. Pinckney were the only Candidates supported by Mr. Hamilton and the friends of our Government in general.

Sworn the 13th, July 1797.before me Abm. Skinner N. P.
}
Noah Webster Jun.


